SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

163
CA 16-00481
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


BARBARA TABONI, PLAINTIFF-APPELLANT,

                      V                                            ORDER

KALEIDA HEALTH AND WOMEN & CHILDREN’S HOSPITAL
OF BUFFALO, DEFENDANTS-RESPONDENTS.


ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (KENNETH A.
SZYSZKOWSKI OF COUNSEL), FOR PLAINTIFF-APPELLANT.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (AMANDA C. ROSSI OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered November 2, 2015. The order granted the motion
of defendants for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 3, 2017                     Frances E. Cafarell
                                                 Clerk of the Court